                  UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TEXAS
                         WACO DIVISION
SOLAS OLED LTD.                          §
                                         §     CIVIL NO:
vs.                                      §     WA:19-CV-00236-ADA
                                         §
LG DISPLAY CO., LTD., LG                 §
ELECTRONICS, INC., SONY
CORPORATION

               ORDER SETTING MARKMAN HEARING
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING in Courtroom 5, on the Sixth Floor, United States Courthouse, 501
West Fifth Street, Austin, TX, on Friday, May 22, 2020 at 09:00 AM.

       IT IS SO ORDERED this 6th day of December, 2019.




                                         ______________________________
                                         ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE
